Citation Nr: 0209187	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  98-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether a November 5, 1991 rating decision, which granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 10 percent rating to this disability, should 
be reversed on the grounds of clear and unmistakable error 
(CUE).  

2.  Entitlement to an effective date earlier than July 29, 
1994 for the grant of a 100 percent disability rating for 
PTSD.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1967 
to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Oakland, California.  

Following notification of this decision, the veteran 
perfected a timely appeal with respect to the adverse action.  
In an October 2000 decision, the Board determined that the 
November 5, 1991 rating action, which granted service 
connection for PTSD and assigned a 10 percent evaluation to 
this disability, was not clearly and unmistakably erroneous 
and that an effective date earlier than July 29, 1994 for the 
grant of a 100 percent rating for this disorder was not 
warranted.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2001, the Court issued an Order vacating the October 
2000 decision and remanding it to the Board for further 
development and readjudication consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  Accordingly, the case has 
been returned to the Board for action consistent with the 
Court's Order.  

In a statement received at the RO in January 2000, the 
veteran raised the issue of entitlement to a finding of 
permanency of the total schedular rating assigned to his 
service-connected PTSD.  This claim is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  

Also in the statement received at the RO in January 2000, the 
veteran expressed his desire to pursue claims regarding flat 
feet and a skin disorder.  Previously, by the November 1991 
rating action, the RO denied service connection for both of 
these conditions.  Although notified of this decision in 
December 1991, the veteran did not initiate an appeal of the 
denial.  Additionally, by a June 1994 rating action, the RO 
denied the issue of entitlement to service connection for a 
skin disorder secondary to in-service exposure to Agent 
Orange.  Although notified of this decision in August 1994, 
the veteran did not initiate an appeal of the denial.  The 
issue of whether new and material evidence has been received 
sufficient to reopen the previously denied claims of 
entitlement to service connection for flat feet and for a 
skin disorder is not inextricably intertwined with the 
current appeal and is, therefore, referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  By a rating decision dated on November 5, 1991, the San 
Francisco, California Regional Office granted service 
connection for PTSD and assigned an evaluation of 10 percent 
for this disability, effective from February 19, 1991.  
Although notified of the award in December 1991, the veteran 
did not initiate an appeal of the decision.  

3.  The correct facts, as they were known at the time of 
November 5, 1991 rating decision, were before the San 
Francisco, California Regional Office, and the statutory and 
regulatory provisions extant at that time were correctly 
applied.  

4.  The San Francisco, California Regional Office's 
November 5, 1991 rating decision does not contain an error 
which, had it not been made, would have manifestly changed 
the outcome of the claim.  

5.  The veteran's claim for an increased rating for his 
service-connected PTSD was dated on July 29, 1994 and 
received at the RO on August 4, 1994.  

6.  In October 1994, the veteran's PTSD was found to have 
resulted in serious social and occupational impairment as 
well as the need for inpatient treatment.  

7.  By an April 1995 rating decision, the RO granted an 
increased evaluation of 50 percent for the service-connected 
PTSD, effective from August 4, 1994.  

8.  By a March 1996 rating decision, the RO awarded a total 
schedular evaluation for the service-connected PTSD, 
effective from August 4, 1994.  

9.  By a November 1999 rating decision, the RO assigned an 
effective date of July 29, 1994 for the grant of a 
100 percent rating for the service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for the revision of the San Francisco, 
California Regional Office's November 5, 1991 rating 
decision, which granted service connection for PTSD and 
awarded a 10 percent evaluation to this disability, effective 
from February 19, 1991, on the grounds of CUE have not been 
met.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105 (2001).  

2.  The criteria for an effective date earlier than July 29, 
1994 for the grant of a total schedular rating for 
service-connected PTSD have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There was a substantial change in the law during the pendency 
of these claims.  On November 9, 2000, the President signed 
into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  See also, 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statement of 
the case and the supplemental statements of the case informed 
the veteran of the evidence needed to substantiate his CUE 
and earlier effective date claims.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained all 
available pertinent medical records identified by the 
veteran.  

In this regard, the Board notes that, following the Court's 
April 2001 Order, the Board, by a September 2001 letter, 
informed the veteran, through his representative, of the 
opportunity to submit additional argument and evidence.  
Neither the veteran, nor his representative, responded.  As 
such, the Board finds that VA has met the requirements of the 
VCAA and its implementing regulations.  

Furthermore, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

Service personnel records indicate that the veteran served on 
active military duty from November 1967 to August 1970.  
During that time, and specifically from December 1968 to 
December 1969, the veteran served in Vietnam.  His principal 
military specialty was that of a helicopter repairman.  The 
service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disorder.

In February 1991, the San Francisco, California Regional 
Office received from the veteran a claim for service 
connection for PTSD.  In an attachment to the application for 
such benefits, the veteran explained that, during his service 
in Vietnam, he was subjected to close enemy rocket and mortar 
attacks, heard women screaming at night during shooting, and 
had a friend who was "shot in half."  In addition, the 
veteran stated that, one night in early 1969, the enemy came 
through the main gate at his camp and killed the servicemen 
on guard duty.  The veteran also noted that he witnessed one 
fellow serviceman blown through the roof of a "hootch" 
which was hit by enemy fire and that he shot three 
"zappers" with satchell charges in front of wire with 
grenades from a launcher.  Further, the veteran stated that 
he was experiencing the following symptoms:  vivid 
recollections and flashbacks of upsetting in-service events 
(which left him feeling frightened, alone, on edge, and out 
of control), avoidance of discussing in-service traumatic 
events (because to do so would cause him to become anxious 
and depressed), avoidance of crowds, insomnia, anger and 
irritation, social isolation, and an inability to work around 
people or under stress.  

The veteran reported receiving post-service psychiatric 
treatment from a private medical center and, in particular, 
from a licensed social worker at that facility.  In a March 
1991 letter, the San Francisco, California Regional Office 
asked the veteran to contact these private medical care 
providers to obtain their medical records or to complete an 
enclosed form and to return it to the San Francisco, 
California Regional Office so that the agency could procure 
the reports.  Thereafter, in April 1991 and July 1991, the 
San Francisco, California Regional Office sent specific 
requests for the veteran's records to the private medical 
center.  Also in July 1991, the San Francisco, California 
Regional Office informed the veteran that it had attempted to 
obtain these private medical records and requested that he 
ask the doctor or hospital to answer the agency's request for 
the medical reports as soon as possible.  

No response was received from the private medical center or 
from the veteran.  In August 1991, the veteran's 
representative noted that the veteran's claim had been 
pending since February 1991 and asked that the veteran be 
scheduled for an examination.  

Available post-service medical records include a report of a 
VA psychiatric examination conducted in September 1991.  In 
the report of this evaluation, the examiner noted that he did 
not have access to the veteran's claims folder, service 
medical records, or treatment files.  The veteran reported 
feeling alienated, isolated, alone, and "non-American."  He 
also explained that he had felt that he had a bleak future 
since his time in combat.  In addition, he stated that, 
during his service in Vietnam, he witnessed many violent and 
scary incidents, including watching a new recruit walk behind 
an operating helicopter, bend over, and put his head into the 
circulating path of the tail blade, which resulted in his 
decapitation.  The veteran also noted that, as a machine 
gunner, he "[shot] . . . up a village" and heard a woman 
screaming at night.  The veteran also recalled seeing a 
fellow injured soldier become conscious but with a large 50 
or 60 caliber tracer bullet hole through his shoulder such 
that the veteran could see through the fellow soldier's body.  
The veteran also reported seeing his friend, a fellow 
serviceman, hit in the abdomen with a large caliber round 
which "blew him in half."  

The veteran also reported experiencing nightmares, intrusive 
thoughts, avoidance of military issues or events, and 
insomnia; being very volatile, easily angered, and easily 
distracted; and having no friends except his girlfriend and a 
psychiatrist whom he used to know.  The veteran explained 
that he had basically worked in casual labor or 
construction-related jobs and that his highest annual income 
was $13,000 per year when he was doing some seasonal 
painting.  He stated that he had injured his left knee at his 
construction job and, one week prior to the VA psychiatric 
examination, had undergone an operation on this joint.  

A mental status evaluation demonstrated appropriate dress, 
alertness, orientation to date, the ability to do mental 
arithmetic slowly, an abstract interpretation of proverbs, 
appropriate handling of judgment testing, good insight, 
recall memory which was four of four objects after five 
minutes, speech which was fluent and logical in construction, 
a quite anxious mood, a rather over-detailed and somewhat 
tangential thought and discussion process, no evidence of 
psychotic thinking, no suicidal or homicidal ideation.  The 
examiner diagnosed, on Axis I, PTSD.  In addition, the 
examiner explained that the veteran served in the Army in 
Vietnam, saw extensive combat and life-threatening 
situations, and has PTSD symptomatology as described in the 
examination report.  

By a November 5, 1991 rating decision, the San Francisco, 
California Regional Office granted service connection for 
PTSD and assigned a rating of 10 percent to this disability, 
effective from February 19, 1991, the date of receipt of the 
veteran's claim for service connection for this disorder.  In 
awarding the 10 percent for the veteran's PTSD, the Regional 
Office concluded that the medical evidence of record 
demonstrated mild social and industrial impairment.  In 
December 1991, the veteran was notified of this award.  The 
veteran did not initiate an appeal of the decision.  

Subsequently, in a statement dated on July 29, 1994 and 
received on August 4, 1994, the veteran asserted that an 
increased rating for his service-connected PTSD was 
warranted.  An October 1994 Vet Center evaluation noted the 
veteran's complaints of anger outbursts, an inability to get 
along with persons in past and current work environments, 
paranoid reactions, distrust of the "system," sleep 
disturbances, avoidant behavior, social withdrawal, intimacy 
problems, intrusive thoughts regarding Vietnam, sporadic 
crying spells, depression, and frequent periods of sadness.  
The veteran also expressed concern about not being able to 
ever gain competitive employment in his desired field even 
though he has several college degrees.  

A mental status interview demonstrated no signs of a thought 
disorder, appropriate appearance, a suspicious manner, 
above-average intelligence, rapid and pressured speech, a 
chronically depressed and saddened mood, and a moderate risk 
for suicide and homicide.  The Readjustment Counseling 
Service examiner diagnosed, on Axis I, PTSD as well as 
depression and assigned a current global assessment of 
functioning (GAF) score of 44.  Additionally, the examiner 
explained that the severity of the veteran's PTSD continued 
to markedly impede his ability to secure and to sustain 
competitive employment in normal settings.  Specifically, the 
examiner noted that intrusive thoughts, distrust of others, 
and hostile reactions had recently resulted in the veteran's 
dismissal from the state teachers' training internship in 
September 1994 as well as the unlikelihood of employment in 
the field of education.  The examiner noted that the veteran 
had repeatedly refused the medical facility's staff's 
recommendation of admission to an inpatient treatment program 
for his stress disorder.  

In March 1995, the veteran underwent a VA psychiatric 
examination by the same examiner who conducted the September 
1991 VA psychiatric evaluation.  He reported that he was 
unable to keep his teaching job because he was often 
distracted, forgetful, and disorganized and very poor at oral 
presentations, could not relate to people, and was angry at 
times.  Since having left his teaching job approximately one 
year prior to the VA evaluation, the veteran stated that he 
was more isolated.  In addition, he complained of anxiety, 
despondence, rageful outbursts, quite poor concentration and 
memory, poor sleep habits, nightmares of combat, frequent 
intrusive thoughts regarding Vietnam, and flashbacks.  The 
veteran maintained that he has no friends.  

Objective findings on mental status evaluation demonstrated 
fluent and locally constructed speech; an anxious, tense, and 
irritable mood; no psychotic thinking; no suicidal or 
homicidal ideation; alertness; orientation to person, place, 
date, and circumstance; completion of mental arithmetic, 
proverb abstraction, and judgment testing well; recall memory 
of three of four items spontaneously recalled and four of 
four items when given a clue; and good insight.  The examiner 
diagnosed, on Axis I, PTSD and provided a GAF score of 40.  
Additionally, the examiner explained that the veteran had 
attempted to be retrained but failed largely due to his 
problems stemming from his PTSD and that he is much more 
socially isolated.  

Based on this additional evidence, the RO, by an April 1995 
rating decision, awarded an increased disability evaluation 
for the veteran's service-connected PTSD from 10 percent to 
50 percent, effective from August 4, 1994.  Following 
notification of this grant in April 1995, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to an increased disability rating for his 
service-connected PTSD.  

According to additional medical evidence received during that 
appeal, in April 1992, the veteran underwent a private 
psychological evaluation.  The veteran described himself as a 
loner, as being individualistic, and as being angry and 
suspicious of other people's intentions sometimes.  The 
examiner noted that the veteran was very intense on an 
emotional level; asked many questions; and had an appropriate 
affect, a depressed and anxious mood, clear overall 
sensorium, as well as a great deal of suspicion and doubt 
about the intentions of other people.  Psychological testing 
found the veteran to be of average intelligence with some 
hysterical features manifested in his personality and 
depression.  Following this interview and specialized 
testing, the examiner provided the following Axis I 
diagnostic impressions:  dysthymic disorder and depression.  

A November 1994 private mental status evaluation demonstrated 
subjective complaints of anger, inability to get along with 
people in past work environments, paranoid reactions, 
hypervigilance, distrust of the "system," sleep 
disturbances, avoidant behavior, social withdrawal, issues of 
intimacy (with current girlfriend and family), intrusive 
thoughts of Vietnam, sporadic crying spells, depression, and 
frequent periods of sadness as well as objective findings of 
a tearful and nervous affect (when the veteran described his 
Vietnam history), a depressed, paranoid and nervous mood, 
hypervigilance, no true auditory or visual hallucinations or 
delusions, and good judgment.  At this evaluation, the 
veteran reported that he had been receiving private 
psychiatric treatment for the past three years.  

The examiner provided the following Axis I 
assessments:  PTSD, an adjustment disorder with depressed 
mood, a generalized anxiety disorder, relationship problems, 
unemployability, and substance abuse problems in remission.  
The examiner also provided a GAF score of 44.  

In December 1994, the psychologist who completed the April 
1992 examination noted that, between November and December 
1994, he had seen the veteran three times.  Upon interviewing 
the veteran in 1994, the examining psychologist expressed his 
opinion that, since the 1992 evaluation, the veteran had not 
improved and, in fact, had worsened.  The examining 
psychologist explained that the veteran was fragile 
psychologically and emotionally unstable and had begun to 
manifest paranoid ideation when under any kind of pressure.  
The psychologist concluded that the veteran's serious 
psychological problems rendered him unemployable.  

Thereafter, in August 1995, the same examiner who conducted 
the November 1994 evaluation again interviewed the veteran, 
who described continued insomnia, hypervigilance, and 
out-of-control temper over unimportant issues.  Mental status 
examination demonstrated hypervigilance, social withdrawal, 
irritability, anger, and nightmares.  The examiner provided 
the following Axis I diagnoses:  chronic PTSD, adjustment 
disorder with anxiety and a chronic depressed mood, and a 
generalized anxiety disorder and assigned a GAF score of 35.  
The examiner explained that the veteran was unemployable and 
that he felt alienated by society.  

In December 1995, the veteran underwent a VA PTSD examination 
by the same examiner who had conducted the previous VA 
evaluations in September 1991 and March 1995.  At the time of 
the December 1995 examination, the veteran described himself 
as a volatile "misfit" who was under stress and stated that 
he had no contact with his siblings, ex-wife, or children and 
that he had no friends.  In addition, he complained of 
feeling suspicious and uncertain about his circumstances and 
life in general; having "down" moods, a volatile 
disposition, and poor concentration ability; and being easily 
distracted.  

Additionally, the veteran reported that he had not had any 
employment since 1989.  He also described his daily routine 
as involving staying at home, watching television, smoking 
one pack of cigarettes per day, and going to his therapy 
sessions.  

Objective findings on mental status evaluation demonstrated 
appropriate dress; speech which was logical but rather 
pressured in a rambling and sometimes disjointed manner; 
persistence in returning to his themes of a sense of 
bitterness and disappointment; no psychotic thinking or 
suicidal or homicidal ideation; alertness; orientation to 
person, place, date, and circumstance; the ability to do 
mental arithmetic accurately; the ability to abstract 
proverbs in a rather simplistic manner; recall memory of 
three out of four items spontaneously and four out of four 
items with a clue; and fair insight.  Thereafter, the 
examiner diagnosed, on Axis I, PTSD and assigned a GAF score 
of 38.  In addition, the examiner explained that the veteran 
showed ongoing PTSD with especially prominent alienation, 
isolation, and estrangement.  

On the same day in December 1995, the veteran underwent a VA 
Social Survey.  According to the report of this evaluation, 
the examining social worker noted that the veteran wore 
sunglasses throughout the interview even though the day was 
dark and rainy, that he appeared generally subdued and 
depressed but was quite pleasant and cooperative in response 
to questions, and that his responses were often "scattered" 
rather than focused (although he was cooperative with efforts 
toward clarifying).  Additionally, the social worker stated 
that the veteran's difficulties dealing with others has made 
him quite isolated.  The veteran reported that he rarely 
leaves his house, that he spends most hours watching 
television and reading, and that he has no friends or family 
contact (except for his girlfriend and his psychiatric 
counselors).  

Following the interview, the social worker concluded that 
symptoms of irritability, acting out of anger, social 
isolation, and paucity of relationships with others continue 
to characterize the veteran's lifestyle.  The social worker 
noted that the veteran's history of college attendance and 
working at manual labor positions that did not require any 
teamwork while attending school illustrate his significant 
attempts to employ himself; that his physical problems 
(especially those involving his knee) reportedly prohibit him 
from doing the work that he was able to manage and decrease 
his employability even further; and that, despite his recent 
attempt at retraining demonstrates that his willingness to 
participate in training, his symptoms of PTSD thwart his 
ability to engage successfully in new positions open to him.  
The social worker concluded that the veteran appeared to be 
incapable of employment at that time and for the foreseeable 
future.  

Based on this additional evidence, the RO, by a March 1996 
rating decision, awarded the veteran a total schedular 
evaluation of 100 percent for his service-connected PTSD, 
effective from August 4, 1994.  Also in March 1996, the RO 
notified the veteran of this grant.  

Subsequently, in February 1997, the veteran filed a claim of 
entitlement to a finding of CUE in the November 5, 1991 
rating action which initially granted service connection for 
PTSD and assigned a 10 percent evaluation to this disability, 
effective from February 19, 1991.  The veteran contends that 
the examination upon which the 10 percent rating was based 
was inadequate because the examiner only interviewed him for 
four or five minutes and that there was no indication that 
the examiner had reviewed his claims folder, including any 
information that had been submitted in support of his claim.  
The veteran asserts that, if an adequate examination had been 
completed, such an evaluation would have supported a rating 
greater than 10 percent for his service-connected PTSD.  

By a March 1997 rating decision, the RO denied the veteran's 
CUE claim.  Following notification of this denial, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an earlier effective date for the grant of 
a 100 percent disability rating for PTSD, to include whether 
a finding of CUE in the November 5, 1991 rating decision 
which awarded service connection and a 10 percent evaluation 
for this disability is warranted.  During the current appeal, 
and specifically by a November 1999 rating decision, the RO 
assigned an effective date of July 29, 1994 for the grant of 
the 100 percent evaluation for the veteran's 
service-connected PTSD.  

Throughout the current appeal, the veteran has contended that 
the effective date for the grant of the 100 percent 
evaluation for his service-connected PTSD should be the date 
of the initial PTSD award.  In this regard, the veteran 
asserts that the San Francisco, California Regional Office 
committed CUE in the November 1991 rating action due to the 
inadequacy of the September 1991 VA psychiatric examination 
as well as the failure of the VA to properly execute its duty 
to assist him in the acquisition of evidence pertinent to his 
claim.  In particular, the veteran asserts that the September 
1991 VA examination is inadequate because the claims folder 
containing necessary information to make an adequate 
assessment of the extent of his claimed condition was not 
available to the examiner and that the examination was too 
brief (and lasted less than 15 minutes) to assess accurately 
the extent of his disability.  In addition, the veteran 
maintains that the Regional Office failed in its duty to 
assist him because the agency did not obtain other existing 
evidence that would have supported a higher rating.  The 
veteran asserts that VA did not obtain the appropriate 
informed consent release and forward the form to him for 
completion in order to obtain his psychiatric treatment 
records.  

Pertinent medical records received during the current appeal 
include reports from the private medical center cited by the 
veteran in 1991 at the time of his initial claim for service 
connection for PTSD.  Specifically, records from this medical 
facility reflect treatment from March 1988 to November 1990 
for psychiatric pathology, including anger, depression, as 
well as increasing frustration and agitation.  In particular, 
the veteran was found to be over-stressed related to 
financial problems and pressures to support his ex-wife and 
children and that he felt harassed, criticized, and 
persecuted by various elements of society.  Psychiatric 
diagnoses included a life circumstance problem, paranoid 
personality disorder (a principal diagnosis), and a 
personality disorder not otherwise specified with explosive 
and borderline traits in March 1988.  

An initial diagnosis of PTSD was not made until February 
1991, at which time the veteran reported experiencing 
recurrent nightmares of Vietnam and the examiner assigned a 
GAF score of 60.  A subsequent evaluation in September 1991 
included diagnoses of life circumstance problem, a paranoid 
personality disorder (a principal diagnosis), a personality 
disorder not otherwise specified with explosive and 
borderline traits.  

In a March 1997 letter, the licensed social worker who 
treated the veteran at this private medical center noted that 
he had reviewed his treatment records of the veteran, which 
were dated from March 1988 to September 1991.  Thereafter, 
the social worker stated that "it appears likely that to a 
great extent the difficulties he was experiencing in securing 
employment and a number of interpersonal problems were very 
much related to traumas and other experiences during his 
service in Vietnam."  The social worker explained that the 
focus of his treatment sessions with the veteran centered on 
helping the veteran deal with his symptoms, rather than 
determining the etiology of these problems.  

Also in March 1997, the private psychologist who conducted 
the April 1992 and December 1994 evaluations stated that the 
veteran continues to experience PTSD, paranoia, and 
depression and that his paranoia and inability to handle 
psychological conflict with other people make him dangerous 
in a work environment or social setting.  The psychologist 
noted that the veteran cannot deal with other people, lives a 
very isolated existence, becomes instantly defensive and 
guarded in many social situations, and was unable to complete 
successfully his vocational rehabilitation program because he 
could not do the student teaching and could not handle the 
relationship with other teachers and supervisors.  
Reiterating his conclusion that the veteran is unable to 
work, the psychologist explained that more professional 
functions (other than menial tasks) are not possible due to 
the veteran's mental and/or emotional problems which are 
primarily the result of his Vietnam war experience.  

In addition, the psychologist provided the following Axis I 
diagnostic impressions:  PTSD, depression, and paranoia and 
assigned a GAF score of 52 (with the highest score of 58 
achieved during the past year).  The psychologist also stated 
that the veteran "manifests psychological problems that 
probably go back to his Vietnam war experiences."  Further, 
the psychologist expressed his opinion that the veteran's 
disability "surely goes back many years, perhaps even to the 
time immediately following his discharge from the military."  

Analysis

A.  CUE

In December 1991, the San Francisco, California Regional 
Office properly notified the veteran of the November 5, 1991 
rating action which granted service connection for PTSD and 
assigned a rating of 10 percent to this disability, effective 
from February 19, 1991, the date of receipt of the veteran's 
claim for service connection for this disorder.  The veteran 
did not initiate an appeal of the decision.  Consequently, 
the decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 19.117, 19.129(a), 19.192 (1991).  

According to the applicable regulatory provision, previous 
determinations that are final and binding, including 
decisions regarding service connection, will be accepted as 
correct in the absence of clear and unmistakable error.  
However, where the evidence establishes CUE, the prior 
decision will be reversed or amended.  38 C.F.R. §§ 3.104(a), 
3.105(a) (2001).  A decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2001).  

Claims for CUE are based on a review of the facts and law 
extant at the time of the adjudication being attacked.  See 
Berger v. Brown, 10 Vet. App. 166 (1997).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (e.g., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet.App. 310 (1992).  

In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated that 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . 

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

See also Grover v. West, 12 Vet.App. 109, 111-112 (1999) and 
Daniels v. Gober, 10 Vet.App. 474, 478 (1997).  

If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

After a complete and thorough review of the record physically 
before VA on November 5, 1991, the Board concludes that there 
was a tenable basis for that decision, which granted service 
connection for PTSD and assigned a 10 percent evaluation to 
this disorder, effective from February 19, 1991.  The award 
of a 10 percent disability rating for the veteran's 
service-connected PTSD is adequately supported by the 
September 1991 VA psychiatric examination which included a 
diagnosis of PTSD based upon extensive combat and 
life-threatening situations as well as objective mental 
status findings of a quite anxious mood and a rather 
over-detailed and somewhat tangential thought and discussion 
process along with appropriate dress, alertness, orientation 
to date, the ability to do mental arithmetic slowly, an 
abstract interpretation of proverbs, appropriate handling of 
judgment testing, good insight, recall memory which was four 
of four objects after five minutes, speech which was fluent 
and logical in construction, no evidence of psychotic 
thinking, and no suicidal or homicidal ideation.  Therefore, 
because there was no error of fact or law that, when called 
to the attention of the later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would be manifestly different but for such error, 
the November 5, 1991 decision to award a 10 percent rating 
for the veteran's service-connected PTSD was not clearly and 
unmistakably erroneous.  

In reaching this conclusion, the Board observes that the 
evidence of record at the time of the November 5, 1991 
decision was correctly reported.  Also, the pertinent 
statutory and regulatory provisions extant at the time of the 
RO's November 1991 decision were correctly applied.  

Throughout the current appeal, the veteran has contended that 
the September 1991 examination upon which the 10 percent 
rating for PTSD was based was inadequate because the 
evaluation was too brief to assess accurately the extent of 
his disability and because the claims folder containing 
necessary information to make an adequate assessment of the 
extent of his claimed condition was not available to the 
examiner.  The veteran asserts that, if an adequate 
examination had been completed, such an evaluation would have 
supported a rating greater than 10 percent for his 
service-connected PTSD.  

The Board has completely reviewed the report of this 
examination, which includes a thorough discussion of the 
veteran's in-service stressors, his post-service psychiatric 
complaints, as well as objective mental status findings.  As 
such, the Board finds that the September 1991 VA psychiatric 
examination adequately portrayed the severity and extent of 
the veteran's PTSD at that time.  

The Board acknowledges that, in the report of the September 
1991 VA psychiatric examination, the examiner noted that he 
did not have access to the veteran's claims folder, service 
medical records, or treatment files.  Significantly, however, 
at the time of the November 1991 rating decision, the claims 
folder contained no post-service medical records other than 
the report of the September 1991 VA psychiatric examination.  
Further, the service medical records which were contained in 
the claims folder at the time of the November 1991 rating 
action are negative for complaints of, treatment for, or 
findings of PTSD.  Thus, even if the examiner had had the 
opportunity to review the veteran's claims folder at the time 
of the September 1991 VA psychiatric examination, the file 
contained no additional evidence pertinent to the specific 
matter of the rating of the veteran's PTSD.  The Board must 
conclude, therefore, that the inaccessibility of the 
veteran's claims folder (including his service, and 
post-service, medical records) to the examiner cannot serve 
as a basis for a finding of CUE in the November 1991 rating 
decision.  

Moreover, the veteran contends that the San Francisco, 
California Regional Office committed CUE in the November 1991 
rating decision by failing to properly execute its duty to 
assist him in the acquisition of evidence pertinent to his 
claim.  Specifically, the veteran maintains that the Regional 
Office did not obtain other existing evidence that would have 
supported a higher rating.  The veteran claims that the RO 
did not obtain the appropriate informed consent release and 
forward the form to him for completion in order to obtain his 
psychiatric treatment records.  

At the time of the November 1991 rating decision, the veteran 
had reported receiving post-service psychiatric treatment 
from a private medical center and, in particular, from a 
licensed social worker at that facility.  In a March 1991 
letter, the San Francisco, California Regional Office asked 
the veteran to contact these private medical care providers 
to obtain their medical records or to complete an enclosed 
form and to return it to the Regional Office so that the 
agency could procure the reports.  Thereafter, in April 1991, 
the Regional Office sent specific requests for the veteran's 
PTSD records to the private medical center.  Later in April 
1991, this medical center responded that the request sent 
that facility must specify that psychiatric and/or mental 
health records were being requested.  

In May 1991, the San Francisco, California Regional Office 
sent the veteran another letter in which the agency again 
asked him to complete and to return an enclosed release of 
information form from the private medical center that he had 
referenced.  The RO informed the veteran that the private 
medical center would not release his records without 
completion of the attached authorization form.  The RO also 
notified the veteran that he had the option of contacting the 
private medical facility himself and asking the medical 
center to send the records directly to the RO.  

In July 1991, the San Francisco, California Regional Office 
requested the veteran's PTSD records from this private 
medical center.  The Regional Office informed the medical 
facility that the veteran had consented to the medical 
center's submitting of his records to the Regional Office.  
Also in July 1991, the Regional Office informed the veteran 
that it had attempted to obtain these private medical records 
and requested that he ask the doctor or hospital to answer 
the agency's request for the medical reports as soon as 
possible.  

No response was received from the private medical center or 
from the veteran.  In August 1991, the veteran's 
representative noted that the veteran's claim had been 
pending since February 1991 and asked that the veteran be 
scheduled for an examination.  

As this discussion illustrates, the San Francisco, California 
Regional Office made several attempts to obtain the records 
from the medical facility cited by the veteran as the 
provider of his psychiatric treatment.  The results of the 
Regional Office's efforts appear to indicate that the medical 
reports are unavailable.  

In any event, the veteran's contentions essentially include 
his assertions that VA failed in its duty to assist him in 
the development of his claim.  The Court has held that such 
contentions cannot serve as the basis for a finding of CUE.  
See, Luallen v. Brown, 8 Vet. App. 92 (1995) and Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1994) (in which the Court 
stipulated that, if the claimant has only alleged a failure 
on the part of VA to fulfill its duty to assist, the claim 
should be denied).  

In sum, there is no indication that the correct facts, as 
they were known at the time of the November 5, 1991 decision, 
were not before the San Francisco, California Regional 
Office; that the statutory or regulatory provisions extant at 
that time were incorrectly applied; or that an undebatable 
error was rendered of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  See, 38 C.F.R. §§ 3.104(a), 3.105(a) (2001).  See 
also, Russell v. Principi, 3 Vet. App. 310 (1992).  As such, 
the Board must conclude that the November 5, 1991 rating 
decision did not contain CUE.  

B.  Earlier Effective Date

According to applicable law, unless specifically provided 
otherwise in the chapter, the effective date of an award 
based on a claim for increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  See 38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(o)(1) (2001).  
Additionally, the relevant regulation stipulates that the 
effective date of an award of disability compensation will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the 
effective date will be the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2001).  

As the Board has discussed in the present case, by a 
November 5, 1991 rating decision, the San Francisco, 
California Regional Office granted service connection for 
PTSD and assigned a rating of 10 percent to this disability, 
effective from February 19, 1991, the date of receipt of the 
veteran's claim for service connection for this disorder.  In 
December 1991, the Regional Office notified the veteran of 
this award.  The veteran did not initiate an appeal of the 
decision, which, therefore, became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 19.117, 19.129(a), 19.192 
(1991).  

Thereafter, in a statement dated on July 29, 1994 and 
received on August 4, 1994, the veteran asserted that an 
increased rating for his service-connected PTSD was 
warranted.  By an April 1995 rating decision, the RO awarded 
an increased disability evaluation from 10 percent to 
50 percent, effective from August 4, 1994, for this 
disability.  Following notification of this grant in April 
1995, the veteran perfected a timely appeal with respect to 
the issue of entitlement to an increased disability rating 
for his service-connected PTSD.  During that appeal, and 
specifically by a March 1996 rating action, the RO granted 
the veteran a total schedular evaluation of 100 percent for 
his service-connected PTSD, effective from August 4, 1994.  

Subsequently, by a March 1997 rating action, the RO denied 
the veteran's claim of entitlement to a finding of CUE in the 
November 1991 rating decision.  Following notification of 
this denial, the veteran perfected a timely appeal with 
respect to the issue of entitlement to an earlier effective 
date for the grant of a 100 percent disability rating for 
PTSD, to include whether a finding of CUE in the November 5, 
1991 rating decision which awarded service connection and 
only a 10 percent evaluation for this disability is 
warranted.  During the current appeal, and specifically by a 
November 1999 rating decision, the RO assigned an effective 
date of July 29, 1994 for the award of a 100 percent 
evaluation for the veteran's service-connected PTSD.  
Throughout the current appeal, the veteran has contended that 
the effective date for the grant of the 100 percent 
evaluation for his service-connected PTSD should be the date 
of the initial PTSD award.  

According to the evidence received in conjunction with the 
veteran's increased rating claim in August 1994, records from 
a private medical facility reflect treatment from March 1988 
to November 1990 for psychiatric pathology, including anger, 
depression, as well as increasing frustration and agitation.  
In particular, the veteran was found to be over-stressed 
related to financial problems and pressures to support his 
ex-wife and children and that he felt harassed, criticized, 
and persecuted by various elements of society.  Psychiatric 
diagnoses included a life circumstance problem, paranoid 
personality disorder (a principal diagnosis), and a 
personality disorder not otherwise specified with explosive 
and borderline traits.  

An initial diagnosis of PTSD was not made until February 
1991, at which time the veteran reported experiencing 
recurrent nightmares of Vietnam and the examiner assigned a 
GAF score of 60.  A subsequent evaluation in September 1991 
included diagnoses of life circumstance problem, a paranoid 
personality disorder (a principal diagnosis), a personality 
disorder not otherwise specified with explosive and 
borderline traits.  

An April 1992 private psychological evaluation resulted in 
the following diagnostic impressions:  dysthymic disorder and 
depression.  The veteran complained of being individualistic 
as well as being angry and suspicious of other people's 
intentions sometimes.  The examiner described the veteran as 
very intense on an emotional level; asking many questions; 
and having an appropriate affect, a depressed and anxious 
mood, clear overall sensorium, a great deal of suspicion and 
doubt about the intentions of other people, average 
intelligence, as well as some hysterical features.  

Furthermore, an October 1994 Vet Center evaluation included 
the examiner's diagnosis of PTSD and depression, his 
assignment of a GAF score of 44, and his opinion that the 
veteran's intrusive thoughts, distrust of others, and hostile 
reactions in particular markedly impeded his ability to 
secure and to sustain competitive employment in normal 
settings.  According to the examiner, the veteran had 
repeatedly refused the medical facility's staff's 
recommendation of admission to an inpatient treatment program 
for his stress disorder.  

Subsequent medical records note the following Axis I 
assessments at a November 1994 private mental status 
evaluation:  PTSD, an adjustment disorder with depressed 
mood, a generalized anxiety disorder, relationship problems, 
unemployability, and substance abuse problems in remission as 
well as the examiner's assignment of a GAF score of 44.  
Further, in December 1994, the psychologist who completed the 
April 1992 examination noted that, upon interviewing the 
veteran between November and December 1994, since the 1992 
evaluation, the veteran had not improved and, in fact, had 
worsened.  The examining psychologist explained that the 
veteran was fragile psychologically and emotionally unstable 
and had begun to manifest paranoid ideation when under any 
kind of pressure.  The psychologist concluded that the 
veteran's serious psychological problems rendered him 
unemployable.  

Additionally, the March 1995 VA examiner concluded that the 
veteran's PTSD had largely resulted in his inability to be 
retrained and had caused him to be much more socially 
isolated.  Also, the examiner who had interviewed the veteran 
in November 1994 and had assigned a GAF score of 44 at that 
time again saw him in August 1995, when a GAF score of 35 was 
assigned and when the examiner concluded that the veteran was 
unemployable and felt alienated by society.  

In December 1995, the VA examiner who had conducted the March 
1995 VA PTSD examination again interviewed the veteran.  In 
December 1995, the examiner assigned a GAF score of 38 and 
explained that the veteran showed ongoing PTSD with 
especially prominent alienation, isolation, and estrangement.  
Additionally, a December 1995 VA Social Survey included the 
examining social worker's conclusion that the veteran's 
symptoms of irritability, acting out of anger, social 
isolation, and paucity of relationships with others continue 
to characterize his lifestyle.  The social worker also noted 
that the veteran's history of college attendance and working 
at manual labor positions that did not require any teamwork 
while attending school illustrate his significant attempts to 
employ himself; that his physical problems (especially those 
involving his knee) reportedly prohibit him from doing the 
work that he was able to manage and decrease his 
employability even further; and that, despite his recent 
attempt at retraining demonstrates that his willingness to 
participate in training, his symptoms of PTSD thwart his 
ability to engage successfully in new positions open to him.  
The social worker concluded that the veteran appeared to be 
incapable of employment at that time and for the foreseeable 
future.  

In short, the evidence of record demonstrates that, between 
1988 and 1992, the veteran received treatment for various 
psychiatric illnesses, including PTSD.  While these reports 
reflect a finding of PTSD in September 1991 manifested by 
moderate social and occupational impairment, none of the 
records dated from 1988 to 1992 indicate that the veteran 
received routine outpatient treatment for this 
service-connected disability or that he was ever treated on 
an inpatient basis for this disorder.  

Significantly, not until October 1994, was the veteran found 
to have serious social and occupational impairment as a 
result of his PTSD.  Also at that time, medical providers had 
recommended that the veteran be admitted to an inpatient 
treatment program for his stress disorder, although he 
repeatedly refused the suggestion.  

Further, in December 1994, the psychologist who had completed 
the April 1992 examination noted, upon interviewing the 
veteran between November and December 1994, that since the 
1992 evaluation, the veteran had not improved and, in fact, 
had worsened.  In December 1994, the psychologist concluded 
for the first time that the veteran had begun to manifest 
paranoid ideation when under any kind of pressure and was 
unemployable.  

Consequently, based on this evidence, the Board concludes 
that October 1994 is the first time that the veteran's PTSD 
symptomatology was of such significance as to warrant the 
assignment of a 100 percent schedular rating.  See 38 C.F.R. 
§ 4.132, Code 9411 (1994) (a 100 percent rating required 
symptomatology causing the attitudes of all contacts except 
the most intimate to be so adversely affected as to result in 
virtual isolation in the community, or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment).  

Given the facts that the veteran did not submit his claim for 
an increased rating for his service-connected PTSD until 
July 29, 1994 and that he did not meet the rating criteria 
for the award of a 100 percent rating before that time, as 
explained above, the Board concludes that an effective date 
prior to July 29, 1994, for the assignment of a total 
schedular rating for PTSD is not warranted.  See 38 C.F.R. 
§ 3.400(o)(2) (the effective date of an award of disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date will be the date of 
receipt of the claim).  

In this regard, the Board acknowledges that, in a March 1997 
letter, the licensed social worker who had treated the 
veteran at the private medical center noted that he had 
reviewed his treatment records of the veteran, which were 
dated from March 1988 to September 1991, and that he then 
concluded that these reports appeared to indicate "that to a 
great extent the difficulties he [the veteran] was 
experiencing in securing employment and a number of 
interpersonal problems were very much related to traumas and 
other experiences during his service in Vietnam."  Also in 
March 1997, the private psychologist who conducted the April 
1992 and December 

1994 evaluations stated that the veteran continues to 
experience PTSD, paranoia, and depression and that his 
paranoia and inability to handle psychological conflict with 
other people make him dangerous in a work environment or 
social setting.  In addition, this psychologist expressed his 
opinion that the veteran's disability "surely goes back many 
years, perhaps even to the time immediately following his 
discharge from the military."  

Importantly, however, even if a diagnosis of PTSD in the late 
1980s is appropriate, the fact remains that the veteran's 
psychiatric condition at that time was not of such severity 
as to warrant a 100 percent schedular rating.  As the Board 
has discussed in this decision, the evidence of record does 
not support a finding that a total schedular rating is 
warranted prior to October 1994.  The veteran did not submit 
his claim for an increased rating for his service-connected 
PTSD until July 29, 1994.  

As such, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
an effective date prior to July 29, 1994, for the assignment 
of a total schedular rating for his service-connected PTSD.  
See 38 C.F.R. § 3.400(o)(2) (the effective date of an award 
of disability compensation will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date will be 
the date of receipt of the claim).  Consequently, the 
veteran's claim for an earlier effective date is denied.  



ORDER

Entitlement to a finding of CUE in a November 5, 1991 rating 
decision, which granted service connection for PTSD and 
assigned a 10 percent rating to this disorder, is denied.  

Entitlement to an effective date earlier than July 29, 1994 
for the grant of a total schedular rating for 
service-connected PTSD is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

